                                                                            IN CLERKS OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.

                                                                      * OCT 0 7 2019 *

SLR:LDM                                                                BROOKLYN OFFICE
2019V02580


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      X


 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                          CV 19-5652
                                                           VERIFIED COMPLAINT
                                                          IN REM
                 -against-
                                                           Civil Action No.
 SIX        HUNDRED          THIRTY       NINE
 THOUSAND FIVE HUNDRED EIGHTY
 THREE DOLLARS AND SEVEN CENTS,
 MORE       OR     LESS,     FORMERLY        ON
 DEPOSIT      IN    BANK       OF    AMERICA                                DONNELLY J.
 ACCOUNT NUMBER XXXXXXXX1655,
 WITH A BENEFICIARY IDENTIFIED AS
 THE HAVENELL TRUST, AND ALL
 FUNDS TRACEABLE THERETO,
                                                                            MANN. M.J,
                        Defendant in rent.
                                                      X


       Plaintiff United States of America, by and through its undersigned counsel, for its

complaint(the "Complaint") alleges, on information and belief, as follows:

                                 NATURE OF THE ACTION

       1.              This is a civil action in rem to forfeit approximately $639,583.07

formerly on deposit in Bank of America Account Number XXXXXXXX1655 (the "Havenell

Account") with a beneficiary identified as the Havenell Trust, and all funds traceable thereto

(the "Defendant Funds").

       2.              As set forth herein, the Defendant Funds, which were previously seized

by the United States pursuant to a warrant issued in this district, are subject to forfeiture

pursuant to:(a) 18 U.S.C. § 981(a)(1)(C), as property constituting or derived from proceeds
traceable to bribery of a foreign official, or conspiracy to commit such offense; and (b) 18

U.S.C. § 981(a)(1)(A), as property involved in one or more transactions or attempted

transactions in violation of 18 U.S.C. §§ 1956, and/or 1957.

                               JURISDICTION AND VENUE

       3.             This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

       4.             Venue is proper, pursuant to 28 U.S.C. §§ 1355 and 1395.

                              STATUTORY BACKGROUND

       A.      Statutes Relating to the Underlying Offenses

       5.             The Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-l, et. seq.

("TCPA")was enacted by Congress for the purpose of, among other things, making it

unlawful to act corruptly in furtherance of an offer, promise, authorization or payment of

money or anything of value, directly or indirectly, to a foreign official for the purpose of

assisting in obtaining or retaining business for, or directing business to, any person or entity.

       6.             Pursuant to Section 78dd-3 ofthe FCPA,it is unlawful for any person,

while in the territory of the United States, corruptly to make use of the mails and means and

instrumentalities ofinterstate commerce or to do any other act in furtherance of an offer,

payment, promise to pay, or authorization ofthe payment of any money, offer, gift, promise

to give, or authorization ofthe giving of anything of value to a foreign official, foreign

political party, or any person, while knowing that all or a portion of such money or thing of

value would be offered, given, or promised to a foreign official, for purposes of(i)

influencing acts and decisions of such foreign official in his or her official capacity;(ii)

inducing such foreign official to do or omit to do acts in violation of the lawful duty of such

                                                2
    official;(iii) securing any improper advantage; or (iv) inducing such foreign official to use

    his or her influence with a foreign government or agencies or instrumentalities thereofto

    affect or influence acts or decisions ofsuch government or agencies or instrumentalities, in

    order to assist that person in obtaining or retaining business for or with, or directing business

    to, any person.

           7.              Bribery of a public official is criminalized under Peruvian law, as

    enumerated by multiple articles ofthe Criminal Code ofthe Republic ofPeru (the "Peruvian

    Criminal Code"), including but not limited to that described below. A translated version of

    the articles described below,in force at the time that the alleged acts herein were committed,

    is set forth in Attachment A.

           8.              Pursuant to Article 384 ofthe Peruvian Criminal Code, it is a criminal

    offense for a public official or public servant who,in contracts, supplies, tenders, competitive

    biddings, auctions, or any other similar operation in which they participate by reason oftheir

    office or on a special commission, swindles the Peruvian state or state-sponsored bodies or

    entities, pursuant to law, by making arrangements with the concerned parties in agreements,

    adjustments, liquidations, or supplies.

           9.              Pursuant to Article 400 ofthe Peruvian Criminal Code, it is a criminal

    offense for anyone, including a government official or civil servant, who,invoking or having

    real or simulated influences, receives, makes someone give, or promise for himself or for
I


    others, donations, promises, or any other advantage or benefit, offering to mediate before a

    government official or civil servant who hears, is hearing, or has heard a judicial or

    administrative case.
        10.            Pursuant to 18 U.S.C. § 1956(a)(l)(B)(i), it is unlawful to conduct or

attempt to conduct a financial transaction designed in whole or in part to conceal or disguise

the source, ownership, or control of the proceeds of specified imlawful activity. Pursuant to

18 U.S.C. § 1956(c)(7)(B)(iv) and 1956(c)(7)(D), the term "specified unlawful activity"

includes foreign offenses involving bribery of a public official and violations ofthe FCPA.

        11.            Pursuant to 18 U.S.C. § 1956(a)(2)(B)(i), it is unlawful to transport,

transmit, or transfer, or attempt to transport, transmit, or transfer a "monetary instrument or

funds" to a place in the United States from or through a place outside the United States to

conceal or disguise the source, ownership, or control ofthe proceeds of specified unlawful

activity, i.e. foreign offenses involving bribery ofa public official and violations ofthe

FCPA.


        12.            Pursuant to 18 U.S.C. § 1956(h), it is unlawful to conspire to commit

any offense in violation of 18 U.S.C. § 1956 or 18 U.S.C. § 1957.

        13.            Pursuant to 18 U.S.C. § 1957(a), it is unlawful to knowingly engage or

attempt to engage in a monetary transaction of a value greater than $10,000 in property

derived from specified unlawful activity, i.e. foreign offenses involving bribery ofa public

official and violations of the FCPA.


       B.      Forfeiture Statutes

        14.            Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real or personal,

involved in a money laundering transaction or attempted money laundering transaction in

violation of 18 U.S.C. § 1956 or 18 U.S.C. § 1957, or any property traceable to such

property, is subject to civil forfeiture.
       15.            Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal,

constituting or derived from proceeds traceable to an offense constituting a "specified

unlawful activity," i.e. foreign offenses involving bribery of a public official and violations

ofthe FCPA,or conspiracy to commit such offenses, is subject to civil forfeiture.

                                FACTUAL BACKGROUND


       A.     Relevant Entities and Individuals

       16.            The following entities and individuals are particularly relevant to the

Complaint.

                      a.     Company 1. Company 1 is a Brazilian holding company that,

through its subsidiaries and companies in which it was a majority shareholder, conducted

business in multiple industries, including engineering, construction, infrastructure, energy,

chemicals, utilities and real estate. At all times relevant to this Complaint, Company 1

operated in multiple countries, including Peru.

                      b.      Offshore Bank 1. Offshore Bank 1 operated in St. Vincent and

the Grenadines, and had accounts used by Company I's agents to make payments in

furtherance of Company I's bribery scheme.

                      c.      Offshore Entity 1. Offshore Entity 1 is a British Virgin Islands-

registered company that was owned by Co-Conspirator 3(defmed below) at all times

relevant to the Complaint.

                      d.      Offshore Entity 2. Offshore Entity 2 is a British Virgin Islands-
                                                    (



registered company that was owned by Co-Conspirator 3 at all times relevant to the

Complaint.
                     e.      Offshore Entity 3. Offshore Entity 3 is a Scottish-registered

company that was used by Co-Conspirator 3 to conduct transactions at all times relevant to

the Complaint.

                     f.      Offshore Entity 4. Offshore Entity 4 is a Panama-registered

shell company that was owned by Co-Conspirator 3 at all times relevant to the Complaint.

                     g.      Offshore Entity 5. Offshore Entity 5 is a Costa Rican-registered

shell company that was controlled by Co-Conspirator 2(defined below) at all times relevant

to the Complaint.

                     h.      Offshore Entity 6. Offshore Entity 6 is a Costa Rican-registered

shell company that was controlled by Co-Conspirator 2 at all times relevant to the

Complaint.

                     i.      Offshore Entity 7. Offshore Entity 7 is a Costa Rican-registered

shell company that was controlled by Co-Conspirator 2 at all times relevant to the

Complaint.

                     j.      Offshore Entity 8. Offshore Entity 8 is a British Virgin Islands-

registered shell company that was owned by Alejandro Celestino Toledo Manrique at all

times relevant to the Complaint.

                     k.      Offshore Entity 9, Offshore Entity 9 is a Panama-registered

shell company that was owned and/or controlled by Co-Conspirator 3 at all times relevant to

the Complaint.

                      1.     Alejandro Celestino Toledo Manrique. Toledo held the public

office ofthe elected President ofPeru from 2001 to 2006, and during this time was a "public

official" as that term is used in 18 U.S.C. § 1956(c)(7)(B)(iv) and was a "public official"
within the meaning ofPeruvian law. In or about 2004, Toledo caused his representatives,

including Co-Conspirator 2(described below)to solicit payments from Company 1 while he

was a public official, and received such payments, including the funds described herein, after

his term of office ended.


                      m.     Toledo Relative 1. Toledo Relative 1 is and was a relative of


Toledo's at all times relevant to the Complaint.

                      n.     Co-Conspirator 1. Co-Conspirator 1 is a Brazilian national who

oversaw Company 1's operations in Peru from approximately 2001 through 2012. In this

role, Co-Conspirator 1 had direct contact with Toledo at all times relevant to the Complaint.

                      o.     Co-Conspirator 2. Co-Conspirator 2 is believed to be a

Peruvian national who served as Toledo's head of security during Toledo's administration.

                      p.     Co-Conspirator i.. Co-Conspirator 3 is an Israeli national and

businessman who was a close friend and associate of Toledo's at all times relevant to the

Complaint. In approximately August 2017, Co-Conspirator 3 entered into a cooperation

agreement with Peruvian authorities in their ongoing investigation.

                      q.     Co-Conspirator 4. Co-Conspirator 4 is believed to be an Israeli

national who was employed by Co-Conspirator 3 at all times relevant to the Complaint.

                      r.     Co-Conspirator 5. Co-Conspirator 5 is believed to be an Israeli

national who was employed by Co-Conspirator 3 at all times relevant to the Complaint.

                      s.     Witness 1. Witness 1 is a U.S. national who was a family friend

of Toledo's and a licensed real estate agent at all times relevant to the Complaint.

                      t.     Witness 2. Witness 2 is a U.S. national and a licensed attorney

at all times relevant to the Complaint.
       B.        Overview of Company l*s Bribery Scheme

       17.            Between approximately 2001 and 2016, Company 1, together with

certain Company 1 employees and agents and other co-conspirators, engaged in a massive

bribery scheme in which they agreed with others to corruptly provide over $700 million in

payments and other things of value to, and for the benefit of, foreign officials. The purpose

ofthe scheme was to secure an improper advantage and to influence those foreign officials,

foreign political parties and foreign political candidates in order to obtain and retain business

in twelve coimtries, including Peru, and involved the use of financial institutions in the

United States and the acquisition of assets in the United States by those officials.

       18.            Many of these corrupt payments were disbursed by Company 1 through

the United States to a series of offshore entities that were established and managed by

beneficial owners who were compensated for opening and, in some cases, operating these

entities. Many ofthe transactions were layered through multiple levels of offshore entities

and bank accounts throughout the world, before reaching the final recipient.. In this regard,

members of the conspiracy sought to distance the origin of the funds fi*om the final

beneficiaries.


       19.            Company 1 maintained records ofincoming bribe requests and

outgoing payments on an encrypted server, which kept information such as the delivery

address for cash payments or account information for wire payments. Although the illicit

payments were not included on Company I's balance sheet, the payments were debited fi*om

individual country budgets as "project expenses." These project names, as well as the

amount(s)requested, and the recipient codename(s), were provided by Company 1's country
managers. As a result. Company 1 maintained records of most, if not all, ofthe illicit

payments it made as part of the bribery scheme.

       20.            The funds were disbursed from the offshore entities controlled by

Company 1 at Company I's direction. These disbursements were made by financial

operators who acted on Company 1's behalf, including but not limited to the beneficial

owners ofthe accounts and intermediaries who delivered the payments in cash, or made the

payments via wire transfer through one or more ofthe offshore entities. Most,if not all, of

these offshore shell companies did not provide any real services, although they frequently

appeared in contracts and on invoices, including as subcontractors, in order to disguise the

movement of illicit funds. Several ofthe funds transfers in this scheme were wired through

financial institutions, using wires which were transmitted through the jurisdiction of the

Eastern District of New York.

       C.     Toledo Received Approximately $25 Million in Bribery Payments In Exchange
              for Official Acts

       21.            Beginning in approximately 2004, Toledo and agents acting on his

behalf began soliciting bribery funds from Company 1 in exchange for using Toledo's

influence in favor of Company 1 in its bid for construction contracts in connection with the

Peru-Brazil Southern Interoceanic Highway (the "Southern Interoceanic Highway"), a

Peruvian government infrastructure project.

       22.            In 2004 or 2005, Co-Conspirator 2 approached Co-Conspirator 1 at an

event in Lima, Peru, and introduced himself as an intermediary for Toledo. During this

event, Co-Conspirator 2 told Co-Conspirator 1 that Toledo would favor Company 1 in its bid

for the Southern Interoceanic Highway by maintaining the bidding timeframes and
modifying the bidding terms to make it difficult or impossible for other companies to

compete for these contracts.

       23.           In or around the same time, Toledo told Co-Conspirator 3 that he

intended to establish a "foundation," and asked Co-Conspirator 3 if he would help receive

the "donations" that were expected to arrive for this foundation. Co-Conspirator 3 agreed to

receive the "donations" through entities and accounts under his control.

       24.           Co-Conspirator 2 subsequently invited Co-Conspirator 1 to a meeting

at the Government Palace in Lima. During this meeting, Co-Conspirator 2 told Co-

Conspirator 1 that if Company 1 won the tenders for the Southern Interoceanic Highway,

Company 1 would be expected to make payments to Toledo, in amounts to be later specified,

through Co-Conspirator 3's network of companies.

       25.           Co-Conspirator 1 subsequently met with Toledo, Co-Conspirator 3, Co-

Conspirator 4 and Co-Conspirator 5 in a hotel in Rio de Janeiro, Brazil. During this meeting,

Co-Conspirator 4 and Co-Conspirator 5 informed Co-Conspirator 1 that if Company 1 won

the tenders for the Southern Interoceanic Highway, Company 1 was expected to pay $35

million to Toledo through Co-Conspirator 3's accounts.

       26.           Between approximately 2006 and 2010, after the contract for

construction of sections 2 and 3 of the Southern Interoceanic Highway was awarded to a

consortium of partners including Company 1, Co-Conspirator 1 instructed Company 1

individuals responsible for making bribery payments to pay approximately $25 million to

Toledo through Co-Conspirator 3's accounts. Co-Conspirator 1 did not request payment of

the full $35 million because Toledo had not modified the bidding terms to limit or eliminate



                                             10
competition from other bidders for the Southern Interoceanic Highway; nevertheless, Toledo

did maintain the bidding timeframes while he was still in office, to Company 1's advantage.

       27.           At Co-Conspirator I's direction. Company 1 made payments totaling

approximately $25 million into Co-Conspirator 3's accounts for the benefit of Toledo,

including the following:

                     a. On or about June 23, 2006,$750,000 was sent via wire transfer

                           from Company I's account at Offshore Bank 1 to Offshore Entity 1.

                     b. Between approximately August 2006 and January 2010, accounts

                           used by Company 1 to make bribery payments,including accounts'

                           held by Offshore Bank 1, sent at least $18 million via wire transfer

                           to Offshore Entity 3,through a U.S. correspondent bank account at

                           Barclays Bank in New York.

                     c. Between approximately January 2010 and July 2010, accounts used

                           by Company 1 to make bribery payments sent payments via wire

                           transfer totaling approximately $5 million to Offshore Entity 2. At

                           least one ofthese payments was caused by an agent of Company 1

                           while located in the United States.


       28.           Co-Conspirator 3 directed some or all ofthe fimds he received through

Offshore Entity 1, Offshore Entity 2, and Offshore Entity 3 to another account under his

control, held in the name of Offshore Entity 4, a Panama entity. In an agreement purportedly

entered into by Offshore Entity 3 and Offshore Entity 4, dated May 8, 2006, titled "Mandate

to Enforce Payment," Offshore Entity 4 affirmed that it "has rendered - directly and

indirectly - certain services to [Company 1], and that the purpose ofthis agreement is the
                                                11
"enforcement, collection, receipt, and the arrangement of onward payments [by Offshore

Entity 3] to [Offshore Entity 4]." In reality. Offshore Entity 4 never rendered any legitimate

services to Company 1, and Offshore Entity 3 was merely used as a conduit entity to distance

Co-Conspirator 3 from the Company 1 payments.

       29.            At Co-Conspirator 2's direction, Co-Conspirator 3 subsequently

transferred at least $9 million ofthe Company 1 payments received by the Offshore Entity 3

and Offshore Entity 4 accounts into Costa Rican bank accounts held by Offshore Entity 5,

Offshore Entity 6, and Offshore Entity 7. Each ofthese entities(Offshore Entity 5, Offshore

Entity 6, and Offshore Entity 7) was owned or controlled by Co-Conspirator 2 for the benefit

of Toledo.


       30.            As detailed below, Co-Conspirator 3 also caused approximately $1.2

million ofthe Company 1 payments received through Offshore Entity 3 and Offshore Entity

4 to be used towards the purchase ofreal estate in Maryland for the benefit of Toledo.

       D.     Toledo and Co-Conspirator 3 Used Approximately $1.2 Million of the Bribery
              Payments To Purchase Real Estate in Maryland

       31.           In or around 2007, approximately $1.2 million ofthe bribery payments

that Company 1 paid to Toledo, and laundered through accounts used or controlled by Co-

Conspirator 3, were used to purchase real property in Bethesda, Maryland,for the benefit of

Toledo and his family as described below.

       32.           In or aroimd August 2006, after his term of public office had ended,

Toledo met with Witness 1 in Washington D.C. to discuss purchasing a home in the

Washington, D.C. area, although Toledo told Witness 1 that he would likely not move to the




                                              12
area for at least another two years. Witness 1 showed Toledo Relative 1 several residences

in the D.C. area, all valued at under $1 million.

       33.            In or around the first half of2007, Toledo and Toledo Relative 1 asked

Witness 1 to show them real properties in the D.C. area valued in excess of$1 million.

Toledo told Witness 1 that he now intended to finance this anticipated purchase with funds

from Co-Conspirator 3, whom he named, and could therefore afford a home with a higher

purchase price. Toledo also told Witness 1 that he was concerned about his name appearing

on any official documents relating to the purchase or management ofany real property in the

United States.


       34.            In or around August 2007, Witness 1 submitted an offer on behalf of

Toledo and Toledo Relative 1 for the real property located at 8933 Holly Leaf Lane in

Bethesda, Maryland (the "Maryland Property").

       35.            In a letter dated August 27,2007 from Witness 1 to Toledo and Toledo

Relative 1, Witness 1 attached a sales contract for the Maryland Property. In discussing

closing costs for the Maryland Property, Witness 1 wrote,"Hopefully, your source for the

money has no associated fees."

       36.            In a letter written by Co-Conspirator 3 to Witness 1, dated August 29,

2007, Co-Conspirator 3 stated,"We have procured the necessary funding for the purchase

and settlement of the 8933 Holly Leaf Lane, Bethesda, MD property in the amount of

$1,225,000.00 and will be able to transfer these funds to our new Maryland business entity

shortly when it is formed and an associated bank account is established for it." Co-

Conspirator 3 further stated in the letter that he "would only be able to sign a contract to



                                               13
purchase the desired property as a soon to be authorized representative of the Maryland

business entity soon to be formed."

       37.             The next day, August 30, 2007, 8933 Holly Leaf Lane,Inc.(the

"Maryland Corporation") was incorporated in Maryland by Witness 2, a Maryland-based

attorney, and registered to the address of Witness 1. Co-Conspirator 4 vdred the funds for

the incorporation ofthe Maryland Corporation to Witness 2.

       38.             On or about September 10, 2007, Co-Conspirator 4, on behalfof the

Maryland Corporation, executed a Residential Contract of Sale for the Maryland Property for

the sum of$1.2 million. As set forth below, the funds used to purchase the Maryland

Property are involved in and/or traceable to the bribery payments that Company 1 paid to

Toledo through Co-Conspirator 3's accoimts:

             a. Between approximately August 16, 2006 and August 3, 2007, Offshore Bank 1

                transferred, through several wires, approximately $4.7 million in funds

                involved in and/or traceable to Company 1's bribery scheme, as described

                above in Paragraph 27(b), to Offshore Entity 3's account at Barclays Bank

                UK. Each ofthese transfers passed through a U.S. correspondent bank

                account in Barclays Bank in New York.

             b. On or about August 7, 2007, Offshore Entity 3's account at Barclays Bank UK

                transferred approximately $1.3 million in funds involved in and/or traceable to

                Company 1's bribery scheme,to Offshore Entity 4's account at LOT Bank in

                Switzerland.


             c. On or about September 19, 2007, Co-Conspirator 3 sent via wire transfer

                approximately $1.2 million in funds through another Swiss account he
                                               14
              controlled, held in the name of Offshore Entity 9 at Banque Privee Edmond de

              Rothschild S.A. in Switzerland, to Witness 2's law firm to pay for the

              Property. Public records show that Offshore Entity 9 was incorporated in

              Panama on or about July 23,2007, and was dissolved on or about October 15,

              2007; accordingly. Offshore Entity 9 was likely incorporated for the sole

              purpose of conducting this property transaction.

       39.           In a real estate deed dated September 26, 2007, title passed from the

sellers ofthe Maryland Property to the Maryland Corporation.

       E.     Toledo Created a False Rental Agreement to Hide His Ownership of the
              Maryland Property

       40.           Toledo took further steps to hide his ownership ofthe Maryland

Property and the source offunds used to purchase the Maryland Property by creating a false

rental agreement with the Maryland Corporation to rent the Maryland Property.

       41.           After the Maryland Corporation purchased the Maryland Property in or

around September 2007,the Maryland Property remained unoccupied until approximately

September 2009, when Toledo and Toledo Relative 1 moved in. Prior to moving in,

however, Toledo and Toledo Relative 1 requested several renovations to the Maryland

Property. To pay for the renovations, Co-Conspirator 4, on behalf of Co-Conspirator 3,

wired funds totaling approximately $100,000 from account(s) under Co-Conspirator 3's

control to the Maryland Property's management account.

       42.           On or about August 20, 2009,the Maryland Corporation and Toledo

executed a lease agreement for Toledo and Toledo Relative 1 to lease the Maryland Property

from September 1, 2009 through August 31, 2012. The lease agreement did not require a


                                             15
security deposit or pro rata rental payments to cover the period between August 21,2009 and

August 31, 2009, and specified that the Maryland Corporation would be paying the utility

bills. Toledo and Toledo Relative 1 made it clear to Witness 1 that they did not want their

names appearing on any utility bills.

       43.            In or around September 2009, Toledo gave Witness 1 twelve checks, all

at once, sequentially dated for the first ofthe month from September 1, 2009 to August 1,

2010, of$4,000 each (totaling $48,000) drawn on an account held by Toledo at Stanford

Federal Credit Union (the "5539 Account") and another account he held at Bank of America

(the "2138 Account"). Toledo instructed Witness 1 to send these checks, which were all

made payable to the Maryland Corporation, to Co-Conspirator 3. Approximately three

months later. Witness 1 sent an e-mail to Co-Conspirator 4 asking where the checks should

be sent, and Co-Conspirator 4 instructed Witness 1 to send them to an address maintained by

Co-Conspirator 3 in Aventura, Florida.

       44.            However,in another e-mail from Witness 1 to Co-Conspirator 4, dated

October 1,2009, Witness 1 speculated as to potential tax consequences for the Maryland

Corporation for the Maryland Property's rental payments, and wrote,"[I]fI am correct that if

the situation is such that the [Maryland Corporation] is not really enjoying a rental income

from the tenant but is actually giving the rental payment back to the tenant then it is probably

not a taxable situation."

       45.            In another e-mail from Witness I to Co-Conspirator 4, dated March 11,

2010, Witness I listed a sum of approximately $20,000 from Toledo that Witness 1 had

deposited into the Maryland Property's management account at M&T Bank from

approximately July 2008 to August 2008, prior to the beginning of Toledo's rental
                                               16
agreement, and stated that the "tenant wants to know how you will be refunding these

payments to him." Witness 1 further explained that he had difficulty discussing "these

matters with the tenant [because] I do not know what relationship and/or agreement you or

[Co-Conspirator 3] may have or not have previously agreed to between yourselves in the

handling ofthis property."

       46.           On or about May 23, 2010, nearly nine months after the purported

rental agreement began, the Maryland Corporation opened a bank account at Bank Hapoalim

in New York (the "BH Account")for the purported receipt ofrental payments. The account

opening documents list Co-Conspirator 3 as the president and treasurer of the Maryland

Corporation, as well as the beneficial owner ofthe account. The other officers listed are Co-

Conspirator 4 and Co-Conspirator 5.

       47.            On or about November 17, 2010,four sequentially numbered checks

for $4,000 (totaling $16,000), each drawn from Toledo's 2138 Account, were deposited into

the BH Account. The "memo"lines on these checks read: "Rent May 2010,""Rent June

2010,""Rent July 2010," and "Rent August 2010."

       48.           On or about February 4, 2011,four additional checks totaling $80,000,

each dated January 15, 2011, were deposited into the BH Account. Three ofthese checks

were sequentially numbered and drawn from the 2138 Account; the fourth check was drawn

from another Bank of America account also held in the name of Toledo (the "5898

Account"). The "memo" line on these checks read:"2010-2011,""2010-XXX,""2009," and

"2009-2010," respectively.

       49.           On or about August 16, 2011, Offshore Entity 2 refunded the

approximate total amount ofthe eight "rent" checks from Toledo described in Paragraphs 47
                                             17
and 48 above by sending a wire transfer in the amount of$95,000 from its accoimt at

Citibank London back to Toledo's 5898 Account. Bank records confirm that the eight "rent"

checks were the only deposits into the BH Account from when it was first opened, on or

about May 23, 2010, to when it was formally closed, on or about May 31, 2013.

       F.    Toledo Laundered the Proceeds from the Sale of the Maryland Property and
             Other Bribery Payments Through the Havenell Account

       50.           In addition to directing Co-Conspirator 3 to purchase the Maryland

Property through a corporation to be formed for that purpose and creating a false rental

agreement, as alleged herein, Toledo established the Havenell Account to launder both the

proceeds from the sale ofthe Maryland Property as well as other funds traceable to the

Company 1 bribery scheme laundered through Offshore Entity 8.

                  i. Sale of the Maryland Property and Deposit ofthe Sale Proceeds into
                     the Havenell Account.


       51.           In a Stock Purchase Agreement dated July 26,2011, Co-Conspirator 3

agreed to sell all ofthe shares ofthe Maryland Corporation to Toledo and Toledo Relative 1

for a purchase price of$1.2 million. However, neither Toledo nor Toledo Relative 1 ever

paid any sum to Co-Conspirator 3 as consideration for the shares. As set forth above, nor

does it appear that Toledo and Toledo Relative 1 ever made any legitimate rental payments

to the Maryland Corporation in connection with the purported lease agreement, as at least

$95,000 ofthese payments were returned to them by Co-Conspirator 3, and e-mails from

Witness 1 indicate that the other payments may also have been "refunded" to them.

       52.           In a real estate deed dated October 3, 2012,the Maryland Corporation

transferred title ofthe Maryland Property to an entity known as the Havenell Trust for a sum

ofzero dollars. Witness 2's law firm prepared the trust documents for the Havenell Trust. In

                                              18
an "Irrevocable Trust Agreement" dated October 3,2012, Toledo and Toledo Relative 1

transferred the Property to the Havenell Trust, to "hold and manage the [Maryland Property]

for the benefit ofthe Beneficiaries, who shall be [Toledo] and [Toledo Relative 1]...

Toledo and Toledo Relative 1 signed this agreement as both the "Trustors" and the

"Trustees" ofthe Havenell Trust. The Irrevocable Trust Agreement was amended on or

about October 12,2013, to replace Toledo and Toledo Relative 1 with Witness 1 as the

Trustee; this agreement was amended again on or about October 18, 2014,to replace Witness

1 with Witness 2 as the Trustee.


       53.           On or around April 15, 2015,the Havenell Trust sold the Maryland

Property to a third party for approximately $1.2 million (the "Sale Proceeds"), the same price

originally paid by the Maryland Corporation for the Maryland Property in 2007.

       54.           On or about May 11, 2015, less than one month after the 2015 Sale, the

Havenell Trust opened the Havenell Account at a Bank of America branch in Colesville,

Maryland, and deposited $1.1 million ofthe Sale Proceeds into this account.

                  ii. Deposit of Additional Briberv Funds From Offshore Entity 8 Into the
                     Havenell Account


       55.           In or around July 2016, Toledo told Witness 1 that he wanted to

transfer fimds from an account that he held in the name of Offshore Entity 8(the "Offshore

Entity 8 Account") at Towerbank International in Panama to the Havenell Account, and

asked Witness 1 to coordinate the transfer. On or about July 20, 2016,the Offshore Entity 8

Account transferred approximately $700,000 into the Havenell Account.

       56.           Records show that fi*om approximately November 2011 through March

2012, Offshore Entity 8 had received wire transfers from an account used by Offshore Entity


                                              19
6 to receive bribes traceable to Company 1 payments totaling approximately $670,000. A

"Consulting Contract" dated September 22, 2011 between Offshore Entity 6 and Offshore

Entity 8 purports to justify these transfers as consulting payments, and was signed by Toledo

on behalf of Offshore Entity 8.

       57.           As stated above in Paragraph 29, Offshore Entity 6 was one ofthe

Costa Rican shell entities used by Toledo to laimder the Company 1 payments. Indeed, from

approximately February 2007 through May 2010, Offshore Entity 6 received seventeen wire

payments totaling nearly $8.5 million traceable to Company 1 payments from Offshore

Entity 4.

              iii.   Transfer of Funds from the Havenell Account to Other Accounts
                     Controlled bv Toledo


       58.            From July 2015 until the Havenell Account was seized by the United

States on or about August 18, 2018, at Toledo's direction, the Havenell Account transferred

approximately $974,000 to an attorney escrow account held by Witness 2's law firm at Bank

of America(the "Attorney Escrow Account"). From July 2015 through March 2018,

approximately $550,000 ofthe Havenell Account funds deposited into the Attorney Escrow

Account were further transferred, at Toledo's direction, to other accounts owned by Toledo

at Bank of America and Stanford Federal Credit Union. On or about June 15, 2016,

$200,000 of the funds deposited into the Attorney Escrow Account from the Havenell

Account were further transferred to an account held in the name of another of Toledo's

associates.


       59.           On or about September 8, 2015 and September 9, 2015,the Havenell

Account directly transferred $100,000 to an account held by Toledo at Bank of America.

                                             20
       60.            As of August 23,2018, all ofthe funds in the Havenell Account- i.e.,

the Defendant Funds- are derived from the Sale Proceeds or Offshore Entity 8's account at

Towerbank. Each of these sources contains funds that are traceable to and/or involved in the

Company 1 bribery scheme. Accordingly,the Defendant Funds are subject to forfeiture.

                                  CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                     (Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C))

       61.           The United States incorporates by reference the allegations set forth in

Paragraphs 1 through 60 above as if fully set forth herein.

       62.           The Defendant Funds are property that constitutes or is derived from

proceeds traceable to specified unlawful activity, which is defined in 18 U.S.C. §

1956(c)(7)(A),(c)(7)(B)(iv), and (c)(7)(D) to include, among other things,foreign offenses

involving bribery of a public official and violations ofthe FCPA.

       63.            The foreign offenses at issue include violations ofPeruvian law.

       64.            The Defendant Funds are therefore subject to forfeiture, pursuant to 18

U.S.C. § 981(a)(1)(C).




                                              21
                              SECOND CLAIM FOR RELIEF
                      (Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(A))

       65.            The United States incorporates by reference the allegations set forth in

Paragraphs 1 through 60 above as if fully set forth herein.

       66.            The Defendant Funds are property that is involved in and/or traceable

to transactions or attempted transactions of a value greater than $10,000 in property derived

from specified unlawful activity, in violation of 18 U.S.C. § 1957.

       67.            The Defendant Funds are therefore subject to forfeiture, pursuant to 18

U.S.C. § 981(a)(1)(A).

                               THIRD CLAIM FOR RELIEF
                     (Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(A))

       68.            The United States incorporates by reference the allegations set forth in

Paragraphs 1 through 60 above as if fully set forth herein.

       69.            The Defendant Funds are property that is involved in, and/or is

traceable to transactions or attempted transactions designed in whole or in part to conceal or

disguise the source, ownership, or control ofthe proceeds of specified unlawful, in violation

ofl8U.S.C. § 1956(a)(l)(B)(i).

       70.            The Defendant Funds are therefore subject to forfeiture, pursuant to 18

U.S.C. § 981(a)(1)(A).

                              FOURTH CLAIM FOR RELIEF
                      (Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(A))

       71.            The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 60 above as iffully set forth herein.




                                              22
       72.            The Defendant Funds are property that is involved in the actual or

attempted transportation, transmission, or transfers of a "monetary instrument or funds" to a

place in the United States from or through a place outside the United States, knowing that the

monetary instrument or funds involved in the transportation, transmission, or transfers is

designed in whole or in part to conceal or disguise the source, ownership, or control ofthe

proceeds of specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(2)(B)(i).

       73.            The Defendant Funds are therefore subject to forfeiture, pursuant to 18

U.S.C. § 981(a)(1)(A).

                                 FIFTH CLAIM FOR RELIEF
                      (Forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(A))

       74.            The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 60 above as if fully set forth herein.

       75.            The Defendant Funds are property that is involved in a conspiracy to

conduct, or attempt to conduct, transactions in violation of 18 U.S.C. §§ 1956(a)(l)(B)(i),

(a)(2)(B)(i), and/or 1957, affecting foreign commerce, in violation of 18 U.S.C. § 1956(h), or

is traceable to such property.

       76.            The Defendant Funds are therefore subject to forfeiture, pursuant to 18

U.S.C. § 981(a)(1)(A).


                                       CONCLUSION

               WHEREFORE,plaintiff United States requests that: the Court issue a Warrant

for the arrest of the Defendant Funds; the Defendant Funds be forfeited and condemned to

the use and benefit ofthe United States; and plaintiff be awarded its costs and disbursements



                                               23
in this action and for such other and further relief as this Court deemsjust and proper.


Dated: Washington, D.C.
       October 4,2019
                                          DEBORAH CONNOR
                                          Chief, Money Laundering and Asset Recovery
                                          Section(MLARS),Criminal Division
                                          U.S. Department of Justice


                                          Bv: /s/Barbara Y. Lew
                                          Barbara Y. Levy
                                          Trial Attomey, MLARS
                                          Phone:(202)353-9759


                                          RICHARD P. DONOGHUE
                                          United States Attomey
                                          Eastem District ofNew York



                                          Bv: /s/Laura D. Mantell
                                          Laura D. Mantell
                                          Assistant United States Attomey
                                          Phone:(718)254-6253




                                              24
                                       VERIFICATION

                JefTH. Graham, hereby declares as follows:

                1.    I am a Special Agent with the Federal Bureau ofInvestigation.
                2.    I have read the within verified complaint in rem and know the contents

thereof.


               3.     I believe the matters contained in the within verified complaint in rem
are true and accurate to the best of my knowledge, information and belief.

               4.     The source of my information and the grounds for my belief are

personal knowledge and information provided by other law enforcement officers and the

official files and records ofthe United States of America.

               I declare under penalty of perjury that the foregoing is true and correct to the
best of my knowledge, information and belief.

Dated: Pretoria, South Africa
           October     2019




                                           Jeff]
                                           FederfafBureau ofInvestigation
                                       ATTACHMENT A




Section 384,Peruvian Criminal Code: Collusion

The public official or public servant who, in contracts, supplies, tenders, competitive biddings,
auctions, or any other similar operation in which they participate by reason oftheir office or on a
special commission, swindles the Peruvian state or state-sponsored bodies or entities, pursuant to
law, by making arrangements with the concerned parties in agreements, adjustments, ^
liquidations, or supplies, shall be punished by imprisonment of not less than three nor more than
fifteen years.



Section 400,Peruvian Criminal Code: Influence Peddling
Whoever, invoking or having real or simulated influences, receives, makes someone give or
promise for himself or for others, donations or promises or any other advantage or benefit
offering to mediate before a government official or civil servant who hears, is hearing or has
heard a judicial or administrative case, shall be punished by imprisonment for not less than four
nor more than six years.

If the perpetrator is a public official or public servant, he shall be punished by imprisonment for
not less than nor more than eight years and disqualification pursuant to subsections 1 and 2 of
Article 36 ofthe Peruvian Criminal Code.
